DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9 Mar 2022 has been entered.  Claims 1-20 are currently pending in the application.  
Response to Arguments
Applicant’s arguments filed on 9 Mar 2020 have been fully considered.   Applicant’s arguments are not persuasive in regards to the 35 USC § 102 and 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below.  Arguments and 
corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “Because Chen et al. does not disclose or suggest all the claim elements of claims 1, 14 and 17, it does not anticipate these claims. Moreover, because dependent claims 2-4, 6, 8-10, 12, 13, 15, 16, 18 and 20 include the claim elements of their parent independent claims, these claims are also novel.”   And later Applicant states: “As argued previously in this response, Chen et al. does not disclose or suggest all the claim elements of independent claims 1, 14 and 17. This deficiency is not corrected by the inclusion of Rimini et al. in the cited combination, either individually or in combination with Chen et al.” 
Response 1: The Examiner respectfully disagrees.  With the clarification of the amendments, a slightly different embodiment of Chen, that of figures 7 and 8 have been used to teach the claims.  Figures 7 and 8 teach that 12 different linear FMCW chirped waves, with the same slope of 1 GHz per 1.8 x 10^5 seconds, each chirp shifted by 83 MHz or equivalently shifted by 0.125 x 10^5 seconds teach the claims as cited.  
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 4, 6, 8 – 10, 12 – 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, et al, U. S. Patent Application Publication 2020/0233076 (“Chen”).
Regarding claim 1, Chen teaches:
(Currently Amended) An electronic device, comprising: a first transmitter configured to communicatively couple to a first antenna; a second transmitter configured to communicatively couple to a second antenna; and a first receiver configured to communicatively couple to a third antenna, (Chen, figure 3, paragraph 0037, “[0037] FIG. 3 illustrates an example antenna array 300 for a MIMO radar system. The antenna array 300 includes two transmitters 302, 304 (labelled TX1 and TX2 respectively) and four receivers 306, 308, 310, 312 (labelled RX1, RX2, RX3, and RX4 respectively).”; a MIMO radar with at least two transmitters and at least two receivers; the transmitters and receivers are coupled as part of the radar).
wherein the electronic device is configured to: provide, from the first transmitter, a first frequency-modulated continuous-wave (FMCW) radar signal, wherein a first carrier frequency of the first FMCW radar signal has a predefined variation as a function of time over a predefined frequency range, and wherein the predefined frequency range is in a radar band of frequencies; provide, from the second transmitter, a second FMCW radar signal, wherein a second carrier frequency of the second FMCW radar signal has the predefined variation as a function of time over the predefined frequency range, and (Chen, figure 5 & 8, paragraph 0054, “[0054] FIG. 5 is a graph illustrating an example compact FDM-LFM waveform corresponding to a single chirp cycle for a radar system with twelve transmitters. As shown in the illustrated example, although all chirps (from the different transmitters) begin at the same time, each chirp is spaced from adjacent chirps by approximately 83 MHz=83 MHz), which is much less than (1/12 th) the approximately 1 GHz frequency band associated with each individual chirp.  [0057] In some examples, to reduce the amount of buffering at both the transmitter side and the receiver side of the radar, a circular chirp cycle is used, which may be defined by (see Eq. 23 here) where mod (t, Tc) is the modulo operation that returns the remainder of t/Tc. An example of this waveform is illustrated in the graph of FIG. 7 and the example waveform is shown repeated four times in the graph of FIG. 8 to form a complete circular chirp cycle radar frame.”; that 12 transmitters, with linear FMCW waveforms, each waveform has an identical slope relative to each other; with the linear portion being a function of time versus frequency. That the waveforms of figure 8 are spread across a total bandwidth of 1.0 GHz of figure 8 rather than being spread across the wider 1.8 GHZ bandwidth of figure 5; that each of the 12 waveforms can be repeated when they reach the 1.0 GHz high frequency so that each of the 12 waveforms has the same low/high frequency bandwidth; thus each of the 12 waveforms can accurately be described as a variation based on time differential, or a variation based on frequency differential, and all 12 waveforms can be transmitted simultaneously; and also received simultaneously; that each of the 12 signals falls within a 1 GHz instantaneous band. See figure 8 below for comparison with figure 5).

    PNG
    media_image1.png
    361
    762
    media_image1.png
    Greyscale

the predefined variation as a function of time of the second carrier frequency has a predefined delay relative to the predefined variation as a function of time of the first carrier frequency, and wherein the first FMCW radar signal and the second FMCW radar signal are provided concurrently; and (Chen, figure 5 & 8, paragraph 0054, “[0054] As shown in the illustrated example, although all chirps (from the different transmitters) begin at the same time, each chirp is spaced from adjacent chirps by approximately 83 MHz=83 MHz) (Ex. Note: paragraph 0054 has been repeated here for clarity.) [0047] Examples disclosed herein achieve greater efficiency than conventional TDM or FDM systems by compacting the waveform in one or both of the time domain and the frequency domain.”; that the 12 waveforms can be transmitted simultaneously with the same FMCW slope (i.e. the predefined variation), that each of the 12 waveforms can separated by 83 MHz frequency shift, or equivalently with a linear time delay between the 12 waveforms because of the constant slope between the 12 waveforms is a function of .delta.frequency / .delta. time).

    PNG
    media_image2.png
    375
    780
    media_image2.png
    Greyscale

receive, at the first receiver, a first reflected FMCW radar signal and a second reflected FMCW radar signal within a first bandwidth of the first receiver, wherein the first reflected FMCW radar signal corresponds to the first FMCW radar signal and the second reflected FMCW radar signal corresponds to the second FMCW radar signal, and (Chen, figure 5, 7 & 8,  paragraph 0041, 0055 & 0061, “[0055] FIG. 6 is a graph representing the autocorrelation function of a regular LFM waveform similar to that defined in Equation 15 (associated with the compact TOM waveform of Equation 14) and in Equation 20 (associated with the compact FDM waveform of Equation 19). As is evident from the graph, the conditions for orthogonality given by Equation 2 are satisfied. [0041] Due to the orthogonality of different signals from different transmitters, matched filters based on different transmission signals will only correlate with a signal detected at a receiver that originated from a corresponding transmitter while there will be a mismatch for signals from other transmitters. This is the way in which signals from the separate transmitters are separable at a particular receiver. More particularly, assuming a linear (mis-)matched filter receiver is used, the separation (e.g., distinguishing) of transmitted signals at a given receiver is guaranteed when the following condition is satisfied: (see Eq. 2) [0044] [0044] Similarly, for a conventional FDM waveform, the second condition (Equation 9) is achieved by the fact that Eq. 12”; each of the 12 signals are effectively orthogonal based on the delta f of 83 MHz (and/or described as delta t); that these orthogonal waves can be received simultaneously at a receiver, that these receivers can see the entire 1.0 GHz bandwidth of figures 7 and 8; that these receivers can separate the signals at the receive using the “mis-matched” filters; that the “mis-matched” filters can be based on either the previously cited 83 MHz as a delta f of or alternatively as 0.16 x 10^-5 seconds delta t (this time was extrapolated by the Examiner from Fig 8); that these deltas achieve exactly the same effect; and each of the 12 transmitted waves, separated by 83 MHz for orthogonality falls into the same total 1.0 GHz bandwidth of figures 7 & 8).
wherein, at a given time, a frequency difference between carrier frequencies of the first and the second reflected FMCW radar signals, which corresponds to the predefined delay, is less than the first bandwidth. (Chen, figure 8,  paragraph 0053, “[0053] In order for the example compact FDM waveform of Equation 19 to satisfy the condition given by Equation 2 outlined above, it is necessary for (See Eq. 22) where .Delta.f is the FDM frequency spacing between adjacent transmitter signals and f.b,max. is the maximum beat frequency ( e.g., the maximum frequency difference due to the delay of a returned signal and a transmitted signal.”; each of the 12 signals is separated by two engineering concerns - the .Delta.f required for range ambiguity, and separated by 1/12 of the 1.8 GHz bandwidth, which is 83.33 MHz differential between each of the 12 transmitters, and each of the 12 has a 1 GHz band, and that the totality of the 12 waveforms has a total bandwidth of 1.0 GHz).
Regarding claim 2, Chen teaches The electronic device of claim 1, wherein the first bandwidth is less than a predefined value. (Chen, paragraph 0054, “[0054] With the signals much more compact in the frequency domain as shown in FIG. 5, the total frequency bandwidth of a single chirp cycle for this example compact TOM waveform is approximately 1.9 GHz, which is significantly less than the 12 GHz required for the single chirp cycle shown in FIG. 2 based on the conventional FDM approach.  [0057] In some examples, to reduce the amount of buffering at both the transmitter side and the receiver side of the radar, a circular chirp cycle is used, which may be defined by (see Eq. 23 here) where mod (t, Tc) is the modulo operation that returns the remainder of t/Tc. An example of this waveform is illustrated in the graph of FIG. 7 and the example waveform is shown repeated four times in the graph of FIG. 8 to form a complete circular chirp cycle radar frame.”; in this case of figure 5, the total bandwidth can be 1.8 GHz, or in the case of figures 7 & 8, the total bandwidth can be 1 GHz on a circular chirp cycle used by each of the 12 transmitted signals).
Regarding claim 3, Chen teaches The electronic device of claim 1, wherein the first receiver is configured to concurrently receive the first reflected FMCW radar signal and the second reflected FMCW radar signal. (Chen, figure 25, paragraph 0107, “[0107] FIG. 25 is a flowchart representative of an example implementation of block 2208 of FIG. 22 corresponding to the processing of received echo signals of a compact TDM signal. The example process of FIG. 25 begins at block 2202 where one of the receivers 2104 receives echo signals associated with one frame of a transmitted signal. At block 2504, the example phase code analyzer applies the conjugate of the slow time scrambling code.”; “one of the receivers” receives the multiple transmitted waves of a “frame” which includes the time for all 12 waveforms to be transmitted; the receiver concurrently receives them and processes them according to the slow time conjugate based on the .tau. delay, and the frequency sweep of the selected transmissions).
Regarding claim 4, Chen teaches The electronic device of claim 1, wherein the first receiver is configured to receive the first reflected FMCW radar signal and the second reflected FMCW radar signal based at least in part on the predefined variation as a function of time over the predefined frequency range. (Chen, figure 22-25, paragraph 0096-0097, “[0096] The program of FIG. 22 begins at block 2202 where the example user interface 2108 and/or the example communications interface 2110 obtains radar specifications. Radar specifications may include the maximum range for the radar system 2100, the maximum unambiguous velocity, the range resolution, and the velocity resolution. … [0097] Further detail regarding the implementation of block 2206 is provided below in connection with FIG. 23. Thereafter, control advances to block 2208 where the example radar system 2100 processes received echo signals of the compact TDM signal.”; a receiver receives all 12 reflected waves simultaneously; that the receiver can process the 12 reflected waves individually because of the “orthogonality” of the 12 reflected waves).
Regarding claim 6, Chen teaches The electronic device of claim 1, wherein the electronic device is configured to perform multi-input multi-output (MIMO) measurements using the first reflected FMCW radar signal and the second reflected FMCW radar signal. (Chen, paragraph 0076-0082, “[0076] FIG. 21 is an example MIMO radar system 2100 constructed in accordance with teachings disclosed herein. [0082] The example radar system 2100 of FIG. 21 includes the example velocity analyzer 2118 to determine the Doppler rate (e.g., radial velocity) and Doppler motion phase values corresponding to different targets reflecting the echo signals received by the receivers 2104.”; that a MIMO radar can transmit multiple waveforms from multiple transmitters; that the receivers can receive the multiple reflections and process the signals corresponding to different targets).
Regarding claim 8, Chen teaches The electronic device of claim 1, wherein the first receiver is configured to correct for the frequency difference. (Chen, paragraph 0061, “[0061] As discussed above, different transmitter signals generated based on the compact TDM waveform defined in Equation 14 can be separated at a receiver so long as the maximum signal delay (.tau.tdm) is less than or equal to the maximum delay (.tau.max = 2r.max./c). [0065] Equations 31 and 32 suggest that a matched filtering processing can be applied to separate or distinguish signals from different transmitters received at a receiver.”; that a receiver can simultaneously process multiple transmissions at multiple frequencies and separate the signals from different transmitters received at the receiver because the two signals are separated in a pseudo orthogonal manner).
Regarding claim 9, Chen teaches:
The electronic device of claim 1, wherein the electronic device comprises a second receiver configured to communicatively couple to a fourth antenna; and  (Chen, figure 3, paragraph 0037, “[0037] FIG. 3 illustrates an example antenna array 300 for a MIMO radar system. The antenna array 300 includes two transmitters 302, 304 (labelled TX1 and TX2 respectively) and four receivers 306, 308, 310, 312 (labelled RX1, RX2, RX3, and RX4 respectively). … Examples disclosed herein may be applied to antenna arrays having any suitable number of transmitters and receivers”; a MIMO radar with at least two transmitters and at least two receivers; that each of the transmitters and receivers comprise an antenna in a MIMO fashion).
wherein the electronic device is configured to receive, at the second receiver, the first reflected FMCW radar signal and the second reflected FMCW radar signal within a second bandwidth of the second receiver, wherein the frequency difference is less than the second bandwidth. (Chen, figure 5, 7 & 8, paragraph 0051 and 0061, “[0061] As discussed above, different transmitter signals generated based on the compact TDM waveform defined in Equation 14 can be separated at a receiver so long as the maximum signal delay (.tau.tdm) is less than or equal to the maximum delay (.tau.max = 2r.max./c). [0054] FIG. 5 is a graph illustrating an example compact FDM-LFM waveform corresponding to a single chirp cycle for a radar system with twelve transmitters. As shown in the illustrated example, although all chirps (from the different transmitters) begin at the same time, each chirp is spaced from adjacent chirps by approximately 83 MHz=83 MHz), which is much less than (1/12 th) the approximately 1 GHz frequency band associated with each individual chirp.”; each of the 12 signals can be received at a receiver can be separated at the receive; and each of the 12 transmitted waves falls into the same 1 GHz bandwidth, separated by the delay cited above. Examiner note: Applicant’s specification is silent regarding the second bandwidth in view of the first bandwidth. Here the first and second bandwidths are identical).
Regarding claim 10, Chen teaches (Currently Amended) The electronic device of claim 9, wherein the second bandwidth is less than [[the]] a predefined value. (Chen, paragraph 0054, “[0054] With the signals much more compact in the frequency domain as shown in FIG. 5, the total frequency bandwidth of a single chirp cycle for this example compact TOM waveform is approximately 1.9 GHz, which is significantly less than the 12 GHz required for the single chirp cycle shown in FIG. 2 based on the conventional FDM approach.”; in this case the total bandwidth is limited to 1.8 GHz; in figure 5, the bandwidth for each individual chirps been increased to 1.9 GHz).
Regarding claim 12, Chen teaches The electronic device of claim 1, wherein the predefined variation as a function of time comprises: a sine wave, a sawtooth wave, a triangle wave or a square wave. (Chen, paragraph 0030, “[0030] FIG. 1 is a graph illustrating a conventional TDM linear frequency modulation (LFM) waveform corresponding to a single chirp cycle for a radar system with twelve transmitters.”; that a LFM wave can have a triangular shape, in this case a right triangle with a variable frequency up-chirp).
Regarding claim 13, Chen teaches The electronic device of claim 1, wherein the first FMCW radar signal has a different encoding from the second FMCW radar signal. (Chen, paragraph 0063, “[0063] As mentioned above, in some examples, the phase code for each transmitter is generated in a random or pseudorandom manner. Many different pseudorandom sequences may be implemented that provide good cross correlation properties including, for example, a uniform random phase rotator, a Hadamard matrix, a (nested) Barker code, a Gold code, etc.”; a coding scheme to transmit orthogonally pseudo random signals with each of the 12 transmitters, each with a different code).
Regarding claim 14, Chen teaches:
(Currently Amended) A non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium configured to store program instructions that, when executed by the electronic device, cause the electronic device to: providing, from a first transmitter in the electronic device, a first frequency-modulated continuous-wave (FMCW) radar signal, (Chen, figure 3, paragraph 0037 and 0089, “[0037] FIG. 3 illustrates an example antenna array 300 for a MIMO radar system. The antenna array 300 includes two transmitters 302, 304 (labelled TX1 and TX2 respectively) and four receivers 306, 308, 310, 312 (labelled RX1, RX2, RX3, and RX4 respectively). [0089] Flowcharts representative of example hardware logic, machine readable instructions, hardware implemented state machines, and/or any combination thereof for implementing the radar system 2100 of FIG. 21 is shown in FIGS. 22-26. … The program may be embodied in software stored on a nontransitory computer readable storage medium such as a CD-ROM,”; a MIMO radar with at least two transmitters and at least two receivers; the transmitters and receivers are coupled as part of the radar; that the MIMO radar can be implemented with a process and computer readable programs stored in memory).
wherein a first carrier frequency of the first FMCW radar signal has a predefined variation as a function of time over a predefined frequency range, and wherein the predefined frequency range is in a radar band of frequencies; providing, from a second transmitter in the electronic device, a second FMCW radar signal, wherein a second carrier frequency of the second FMCW radar signal has the predefined variation as a function of time over the predefined frequency range, and (Chen, figure 5 & 8, paragraph 0054, “[0054] FIG. 5 is a graph illustrating an example compact FDM-LFM waveform corresponding to a single chirp cycle for a radar system with twelve transmitters. As shown in the illustrated example, although all chirps (from the different transmitters) begin at the same time, each chirp is spaced from adjacent chirps by approximately 83 MHz=83 MHz), which is much less than (1/12 th) the approximately 1 GHz frequency band associated with each individual chirp.  [0057] In some examples, to reduce the amount of buffering at both the transmitter side and the receiver side of the radar, a circular chirp cycle is used, which may be defined by (see Eq. 23 here) where mod (t, Tc) is the modulo operation that returns the remainder of t/Tc. An example of this waveform is illustrated in the graph of FIG. 7 and the example waveform is shown repeated four times in the graph of FIG. 8 to form a complete circular chirp cycle radar frame.”; that 12 transmitters, with linear FMCW waveforms, each waveform has an identical slope relative to each other; with the linear portion being a function of time versus frequency. That the waveforms of figure 8 are spread across a total bandwidth of 1.0 GHz of figure 8 rather than being spread across the wider 1.8 GHZ bandwidth of figure 5; that each of the 12 waveforms can be repeated when they reach the 1.0 GHz high frequency so that each of the 12 waveforms has the same low/high frequency bandwidth; thus each of the 12 waveforms can accurately be described as a variation based on time differential, or a variation based on frequency differential, and all 12 waveforms can be transmitted simultaneously; and also received simultaneously; that each of the 12 signals falls within a 1 GHz instantaneous band. See figure 8 below for comparison with figure 5).
the predefined variation as a function of time of the second carrier frequency has a predefined delay relative to the predefined variation as a function of time of the first carrier frequency, and wherein the first FMCW radar signal and the second FMCW radar signal are provided concurrently; and (Chen, figure 5 & 8, paragraph 0054, “[0054] As shown in the illustrated example, although all chirps (from the different transmitters) begin at the same time, each chirp is spaced from adjacent chirps by approximately 83 MHz=83 MHz) (Ex. Note: paragraph 0054 has been repeated here for clarity.) [0047] Examples disclosed herein achieve greater efficiency than conventional TDM or FDM systems by compacting the waveform in one or both of the time domain and the frequency domain.”; that the 12 waveforms can be transmitted simultaneously with the same FMCW slope (i.e. the predefined variation), that each of the 12 waveforms can separated by 83 MHz frequency shift, or equivalently with a linear time delay between the 12 waveforms because of the constant slope between the 12 waveforms is a function of .delta.frequency / .delta. time).
receiving, at a first receiver in the electronic device, a first reflected FMCW radar signal and a second reflected FMCW radar signal within a first bandwidth of the first receiver, wherein the first reflected FMCW radar signal corresponds to the first FMCW radar signal and the second reflected FMCW radar signal corresponds to the second FMCW radar signal, and (Chen, figure 5, 7 & 8,  paragraph 0041, 0055 & 0061, “[0055] FIG. 6 is a graph representing the autocorrelation function of a regular LFM waveform similar to that defined in Equation 15 (associated with the compact TOM waveform of Equation 14) and in Equation 20 (associated with the compact FDM waveform of Equation 19). As is evident from the graph, the conditions for orthogonality given by Equation 2 are satisfied. [0041] Due to the orthogonality of different signals from different transmitters, matched filters based on different transmission signals will only correlate with a signal detected at a receiver that originated from a corresponding transmitter while there will be a mismatch for signals from other transmitters. This is the way in which signals from the separate transmitters are separable at a particular receiver. More particularly, assuming a linear (mis-)matched filter receiver is used, the separation (e.g., distinguishing) of transmitted signals at a given receiver is guaranteed when the following condition is satisfied: (see Eq. 2) [0044] [0044] Similarly, for a conventional FDM waveform, the second condition (Equation 9) is achieved by the fact that Eq. 12”; each of the 12 signals are effectively orthogonal based on the delta f of 83 MHz (and/or described as delta t); that these orthogonal waves can be received simultaneously at a receiver, that these receivers can see the entire 1.0 GHz bandwidth of figures 7 and 8; that these receivers can separate the signals at the receive using the “mis-matched” filters; that the “mis-matched” filters can be based on either the previously cited 83 MHz as a delta f of or alternatively as 0.16 x 10^-5 seconds delta t (this time was extrapolated by the Examiner from Fig 8); that these deltas achieve exactly the same effect; and each of the 12 transmitted waves, separated by 83 MHz for orthogonality falls into the same total 1.0 GHz bandwidth of figures 7 & 8).
wherein, at a given time, a frequency difference between carrier frequencies of the first and the second reflected FMCW radar signals, which corresponds to the predefined delay, is less than the first bandwidth. (Chen, figure 8,  paragraph 0053, “[0053] In order for the example compact FDM waveform of Equation 19 to satisfy the condition given by Equation 2 outlined above, it is necessary for (See Eq. 22) where .Delta.f is the FDM frequency spacing between adjacent transmitter signals and f.b,max. is the maximum beat frequency ( e.g., the maximum frequency difference due to the delay of a returned signal and a transmitted signal.”; each of the 12 signals is separated by two engineering concerns - the .Delta.f required for range ambiguity, and separated by 1/12 of the 1.8 GHz bandwidth, which is 83.33 MHz differential between each of the 12 transmitters, and each of the 12 has a 1 GHz band, and that the totality of the 12 waveforms has a total bandwidth of 1.0 GHz).
Regarding claim 15, Chen teaches The non-transitory computer-readable storage medium of claim 14, wherein the first receiver receives the first reflected FMCW radar signal and the second reflected FMCW radar signal based at least in part on the predefined variation as a function of time over the predefined frequency range. (Chen, figure 25, paragraph 0107, “[0107] FIG. 25 is a flowchart representative of an example implementation of block 2208 of FIG. 22 corresponding to the processing of received echo signals of a compact TDM signal. The example process of FIG. 25 begins at block 2202 where one of the receivers 2104 receives echo signals associated with one frame of a transmitted signal. At block 2504, the example phase code analyzer applies the conjugate of the slow time scrambling code.”; “one of the receivers” receives the multiple transmitted waves of a “frame” which includes the time for all 12 waveforms to be transmitted; the receiver concurrently receives them and processes them according to the slow time conjugate based on the .tau. delay, and the frequency sweep of the selected transmissions).
Regarding claim 16, Chen teaches The non-transitory computer-readable storage medium of claim 14, wherein the electronic device performs multi-input multi-output (MIMO) measurements using the first reflected FMCW radar signal and the second reflected FMCW radar signal. (Chen, paragraph 0076-0082, “[0076] FIG. 21 is an example MIMO radar system 2100 constructed in accordance with teachings disclosed herein. [0082] The example radar system 2100 of FIG. 21 includes the example velocity analyzer 2118 to determine the Doppler rate (e.g., radial velocity) and Doppler motion phase values corresponding to different targets reflecting the echo signals received by the receivers 2104.”; that a MIMO radar can transmit multiple waveforms from multiple transmitters; that the receivers can receive the multiple reflections and process the signals corresponding to different targets).
Regarding claim 17, Chen teaches:
(Currently Amended) A method for performing radar measurements, comprising: by an electronic device: providing, from a first transmitter in the electronic device, a first frequency-modulated continuous-wave (FMCW) radar signal, (Chen, figure 3, paragraph 0037, “[0037] FIG. 3 illustrates an example antenna array 300 for a MIMO radar system. The antenna array 300 includes two transmitters 302, 304 (labelled TX1 and TX2 respectively) and four receivers 306, 308, 310, 312 (labelled RX1, RX2, RX3, and RX4 respectively).”; a MIMO radar with at least two transmitters and at least two receivers; the transmitters and receivers are coupled as part of the radar).
wherein a first carrier frequency of the first FMCW radar signal has a predefined variation as a function of time over a predefined frequency range, and wherein the predefined frequency range is in a radar band of frequencies; providing, from a second transmitter in the electronic device, a second FMCW radar signal, wherein a second carrier frequency of the second FMCW radar signal has the predefined variation as a function of time over the predefined frequency range, and (Chen, figure 5 & 8, paragraph 0054, “[0054] FIG. 5 is a graph illustrating an example compact FDM-LFM waveform corresponding to a single chirp cycle for a radar system with twelve transmitters. As shown in the illustrated example, although all chirps (from the different transmitters) begin at the same time, each chirp is spaced from adjacent chirps by approximately 83 MHz=83 MHz), which is much less than (1/12 th) the approximately 1 GHz frequency band associated with each individual chirp.  [0057] In some examples, to reduce the amount of buffering at both the transmitter side and the receiver side of the radar, a circular chirp cycle is used, which may be defined by (see Eq. 23 here) where mod (t, Tc) is the modulo operation that returns the remainder of t/Tc. An example of this waveform is illustrated in the graph of FIG. 7 and the example waveform is shown repeated four times in the graph of FIG. 8 to form a complete circular chirp cycle radar frame.”; that 12 transmitters, with linear FMCW waveforms, each waveform has an identical slope relative to each other; with the linear portion being a function of time versus frequency. That the waveforms of figure 8 are spread across a total bandwidth of 1.0 GHz of figure 8 rather than being spread across the wider 1.8 GHZ bandwidth of figure 5; that each of the 12 waveforms can be repeated when they reach the 1.0 GHz high frequency so that each of the 12 waveforms has the same low/high frequency bandwidth; thus each of the 12 waveforms can accurately be described as a variation based on time differential, or a variation based on frequency differential, and all 12 waveforms can be transmitted simultaneously; and also received simultaneously; that each of the 12 signals falls within a 1 GHz instantaneous band. See figure 8 below for comparison with figure 5).
the predefined variation as a function of time of the second carrier frequency has a predefined delay relative to the predefined variation as a function of time of the first carrier frequency, and wherein the first FMCW radar signal and the second FMCW radar signal are provided concurrently; and (Chen, figure 5 & 8, paragraph 0054, “[0054] As shown in the illustrated example, although all chirps (from the different transmitters) begin at the same time, each chirp is spaced from adjacent chirps by approximately 83 MHz=83 MHz) (Ex. Note: paragraph 0054 has been repeated here for clarity.) [0047] Examples disclosed herein achieve greater efficiency than conventional TDM or FDM systems by compacting the waveform in one or both of the time domain and the frequency domain.”; that the 12 waveforms can be transmitted simultaneously with the same FMCW slope (i.e. the predefined variation), that each of the 12 waveforms can separated by 83 MHz frequency shift, or equivalently with a linear time delay between the 12 waveforms because of the constant slope between the 12 waveforms is a function of .delta.frequency / .delta. time).
receiving, at a first receiver in the electronic device, a first reflected FMCW radar signal and a second reflected FMCW radar signal within a first bandwidth of the first receiver, wherein the first reflected FMCW radar signal corresponds to the first FMCW radar signal and the second reflected FMCW radar signal corresponds to the second FMCW radar signal, and (Chen, figure 5, 7 & 8,  paragraph 0041, 0055 & 0061, “[0055] FIG. 6 is a graph representing the autocorrelation function of a regular LFM waveform similar to that defined in Equation 15 (associated with the compact TOM waveform of Equation 14) and in Equation 20 (associated with the compact FDM waveform of Equation 19). As is evident from the graph, the conditions for orthogonality given by Equation 2 are satisfied. [0041] Due to the orthogonality of different signals from different transmitters, matched filters based on different transmission signals will only correlate with a signal detected at a receiver that originated from a corresponding transmitter while there will be a mismatch for signals from other transmitters. This is the way in which signals from the separate transmitters are separable at a particular receiver. More particularly, assuming a linear (mis-)matched filter receiver is used, the separation (e.g., distinguishing) of transmitted signals at a given receiver is guaranteed when the following condition is satisfied: (see Eq. 2) [0044] [0044] Similarly, for a conventional FDM waveform, the second condition (Equation 9) is achieved by the fact that Eq. 12”; each of the 12 signals are effectively orthogonal based on the delta f of 83 MHz (and/or described as delta t); that these orthogonal waves can be received simultaneously at a receiver, that these receivers can see the entire 1.0 GHz bandwidth of figures 7 and 8; that these receivers can separate the signals at the receive using the “mis-matched” filters; that the “mis-matched” filters can be based on either the previously cited 83 MHz as a delta f of or alternatively as 0.16 x 10^-5 seconds delta t (this time was extrapolated by the Examiner from Fig 8); that these deltas achieve exactly the same effect; and each of the 12 transmitted waves, separated by 83 MHz for orthogonality falls into the same total 1.0 GHz bandwidth of figures 7 & 8).
wherein, at a given time, a frequency difference between carrier frequencies of the first and the second reflected FMCW radar signals, which corresponds to the predefined delay, is less than the first bandwidth. (Chen, figure 8,  paragraph 0053, “[0053] In order for the example compact FDM waveform of Equation 19 to satisfy the condition given by Equation 2 outlined above, it is necessary for (See Eq. 22) where .Delta.f is the FDM frequency spacing between adjacent transmitter signals and f.b,max. is the maximum beat frequency ( e.g., the maximum frequency difference due to the delay of a returned signal and a transmitted signal.”; each of the 12 signals is separated by two engineering concerns - the .Delta.f required for range ambiguity, and separated by 1/12 of the 1.8 GHz bandwidth, which is 83.33 MHz differential between each of the 12 transmitters, and each of the 12 has a 1 GHz band, and that the totality of the 12 waveforms has a total bandwidth of 1.0 GHz).
Regarding claim 18, Chen teaches The method of claim 17, wherein the first receiver receives the first reflected FMCW radar signal and the second reflected FMCW radar signal based at least in part on the predefined variation as a function of time over the predefined frequency range. (Chen, figure 25, paragraph 0107, “[0107] FIG. 25 is a flowchart representative of an example implementation of block 2208 of FIG. 22 corresponding to the processing of received echo signals of a compact TDM signal. The example process of FIG. 25 begins at block 2202 where one of the receivers 2104 receives echo signals associated with one frame of a transmitted signal. At block 2504, the example phase code analyzer applies the conjugate of the slow time scrambling code.”; “one of the receivers” receives the multiple transmitted waves of a “frame” which includes the time for all 12 waveforms to be transmitted; the receiver concurrently receives them and processes them according to the slow time conjugate based on the .tau. delay, and the frequency sweep of the selected transmissions).
Regarding claim 20, Chen teaches The method of claim 17, wherein the electronic device performs multi-input multi-output (MIMO) measurements using the first reflected FMCW radar signal and the second reflected FMCW radar signal. (Chen, paragraph 0076-0082, “[0076] FIG. 21 is an example MIMO radar system 2100 constructed in accordance with teachings disclosed herein. [0082] The example radar system 2100 of FIG. 21 includes the example velocity analyzer 2118 to determine the Doppler rate (e.g., radial velocity) and Doppler motion phase values corresponding to different targets reflecting the echo signals received by the receivers 2104.”; that a MIMO radar can transmit multiple waveforms from multiple transmitters; that the receivers can receive the multiple reflections and process the signals corresponding to different targets).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 5, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Stettiner, et al, U. S. Patent Application Publication 2021/0156982 (“Stettiner”).
Regarding claim 5, Chen teaches the electronic device of claim 4.
Chen does not explicitly teach wherein the first receiver is configured to adjust a center of the first bandwidth to track the predefined variation of the first carrier frequency and the second carrier frequency as a function of time over the predefined frequency range..
Stettiner teaches wherein the first receiver is configured to adjust a center of the first bandwidth to track the predefined variation of the first carrier frequency and the second carrier frequency as a function of time over the predefined frequency range. (Stettiner, figure 8, paragraph 0143-0146, “[0143] A diagram illustrating an example radar transceiver constructed in accordance with the present invention is shown in FIG. 8. … The transmitter 82 comprises nonlinear frequency hopping sequencer 88, FMCW chirp generator 90, local oscillator (LO) 94, mixer 92, …  [0144] The receiver 84 comprises antenna 100, RF front end 101, mixer 102, IF block 103, [0145] In operation, the nonlinear frequency hopping sequencer 88 generates the nonlinear start frequency hop sequence. The start frequency for each chirp is input to the FMCW chirp generator 90 which functions to generate the chirp waveform at the particular start frequency. The chirps are upconverted via mixer 92 to the appropriate band in accordance with LO 94 (e.g., 80 GHz band). [0146] On the receive side, the echo signal arriving at antenna 100 is input to RF front end block 101. In a MIMO radar, the receive antenna 100 comprises an antenna array. The signal from the RF front end circuit is mixed with the transmitted signal via mixer 102 to generate the beat frequency which is input to IF filter block 103.”; that a transmitter can be programmed to transmit a random chirp sequence, each with a slightly different center frequency from the FMCW chirp generator 90; that this different center frequency is propagated through the mixer 92, to mixer 102 of the receiver; that the receiver can process this randomly selected chirps based on the changing center frequencies to reduce interference from other FMCW radar chirps).
In view of the teachings of Stettiner it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stettiner to Chen at the time the application was filed in order to improve the radar angle and range resolution using chirped pulses at different frequencies over a CPI (see paragraph 0034-0037).  Here Stettiner has been combined with Chen to merely show that Chen’s “mis-matched” filters implicitly have the same “center frequency” as the center frequencies cited by Stettiner to achieve the same purpose.  Chen merely omits the discussion regarding the exact term of a “center frequency” for each of the 12 radars waveforms and Stettiner has been used to more clearly teach the claimed elements.
Regarding claim 7, Chen teaches the electronic device of claim 1.
Chen teaches wherein the first receiver (Chen, paragraph 0051, “[0051] In the illustrated example of FIG. 4, the baseband bandwidth for each chirp is 1 GHz. The bandwidth is determined based on the range resolution specified for the radar system (with 1 GHz corresponding to a 15 cm range resolution).”; that a MIMO radar can have a 1 GHz baseband signal corresponding to a multiple receivers over the band).
Chen does not explicitly teach is configured to down convert the first reflected FMCW radar signal and the second reflected FMCW radar signal to baseband based at least in part on the predefined variation as a function of time over the predefined frequency range..
Stettiner teaches is configured to down convert the first reflected FMCW radar signal and the second reflected FMCW radar signal to baseband based at least in part on the predefined variation as a function of time over the predefined frequency range. (Stettiner, figure 8, paragraph 0143-0146, “[0143] A diagram illustrating an example radar transceiver constructed in accordance with the present invention is shown in FIG. 8. … The transmitter 82 comprises nonlinear frequency hopping sequencer 88, FMCW chirp generator 90, local oscillator (LO) 94, mixer 92, …  [0144] The receiver 84 comprises antenna 100, RF front end 101, mixer 102, IF block 103, [0145] In operation, the nonlinear frequency hopping sequencer 88 generates the nonlinear start frequency hop sequence. The start frequency for each chirp is input to the FMCW chirp generator 90 which functions to generate the chirp waveform at the particular start frequency. The chirps are upconverted via mixer 92 to the appropriate band in accordance with LO 94 (e.g., 80 GHz band). [0146] On the receive side, the echo signal arriving at antenna 100 is input to RF front end block 101. In a MIMO radar, the receive antenna 100 comprises an antenna array. The signal from the RF front end circuit is mixed with the transmitted signal via mixer 102 to generate the beat frequency which is input to IF filter block 103.”; that a transmitter can be programmed to transmit a random chirp sequence, each with a slightly different center frequency from the FMCW chirp generator 90; that this different center frequency is propagated through the mixer 92, to mixer 102 of the receiver; that the receiver can process this randomly selected chirps based on the changing center frequencies to reduce interference from other FMCW radar chirps).
In view of the teachings of Stettiner it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stettiner to Chen at the time the application was filed in order to improve the radar angle and range resolution using chirped pulses at different frequencies over a CPI (see paragraph 0034-0037).  Here Stettiner has been combined with Chen to merely show that Chen’s “mis-matched” filters implicitly have the same “center frequency” as the center frequencies cited by Stettiner to achieve the same purpose.  Chen merely omits the discussion regarding a “center frequency” for each of the 12 radars waveforms and Stettiner has been used to more clearly teach the claimed elements.
Regarding claim 19, Chen teaches the method of claim 18.
Chen does not explicitly teach wherein the first receiver adjusts a center of the first bandwidth to track the predefined variation of the first carrier frequency and the second carrier frequency as a function of time over the predefined frequency range..
Stettiner teaches wherein the first receiver adjusts a center of the first bandwidth to track the predefined variation of the first carrier frequency and the second carrier frequency as a function of time over the predefined frequency range. (Stettiner, figure 8, paragraph 0143-0146, “[0143] A diagram illustrating an example radar transceiver constructed in accordance with the present invention is shown in FIG. 8. … The transmitter 82 comprises nonlinear frequency hopping sequencer 88, FMCW chirp generator 90, local oscillator (LO) 94, mixer 92, …  [0144] The receiver 84 comprises antenna 100, RF front end 101, mixer 102, IF block 103, [0145] In operation, the nonlinear frequency hopping sequencer 88 generates the nonlinear start frequency hop sequence. The start frequency for each chirp is input to the FMCW chirp generator 90 which functions to generate the chirp waveform at the particular start frequency. The chirps are upconverted via mixer 92 to the appropriate band in accordance with LO 94 (e.g., 80 GHz band). [0146] On the receive side, the echo signal arriving at antenna 100 is input to RF front end block 101. In a MIMO radar, the receive antenna 100 comprises an antenna array. The signal from the RF front end circuit is mixed with the transmitted signal via mixer 102 to generate the beat frequency which is input to IF filter block 103.”; that a transmitter can be programmed to transmit a random chirp sequence, each with a slightly different center frequency from the FMCW chirp generator 90; that this different center frequency is propagated through the mixer 92, to mixer 102 of the receiver; that the receiver can process this randomly selected chirps based on the changing center frequencies to reduce interference from other FMCW radar chirps).
In view of the teachings of Stettiner it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stettiner to Chen at the time the application was filed in order to improve the radar angle and range resolution using chirped pulses at different frequencies over a CPI (see paragraph 0034-0037).  Here Stettiner has been combined with Chen to merely show that Chen’s “mis-matched” filters implicitly have the same “center frequency” as the center frequencies cited by Stettiner to achieve the same purpose.  Chen merely omits the discussion regarding the exact term of a “center frequency” for each of the 12 radars waveforms and Stettiner has been used to more clearly teach the claimed elements.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Rimini, et al, U. S. Patent Application Publication 2019/0339358 (“Rimini”).
Chen teaches the electronic device of claim 9.
Chen does not explicitly teach wherein the first antenna and the third antenna have a first polarization, and the second antenna and the fourth antenna have a second polarization..
Rimini teaches wherein the first antenna and the third antenna have a first polarization, and the second antenna and the fourth antenna have a second polarization. (Rimini, paragraph 0041, “[0041] The antenna array 212 is shown to include the antennas 126-1 to 126-N. A distance between the antennas 126-1 to 126-N within the antenna array 212 can be based on frequencies that the wireless transceiver 120 emits. …  The antennas 126-1 to 126-N may be implemented using any type of antenna, including patch antennas, dipole antennas, bowtie antennas, single-polarized antennas, dual-polarized antennas, or a combination thereof.”; that multiple antennas 1-N can have multiple elements each; that each of the antennas can be dual-polarized).
In view of the teachings of Rimini it would have been obvious for a person of ordinary skill in the art to apply the teachings of Remini to Chen at the time the application was filed in order to a radar device can use pseudo-random time offsets to reduce radio interference (see paragraph 0005-0006).  Here Rimini has been used to show that the orthogonality taught by Remini using a polarized antennas can enhance the orthogonality taught by Chen using a delta Frequency, or a coding.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/Donald HB Braswell/Examiner, Art Unit 3648